635 N.W.2d 305 (2001)
STATE FARM FIRE AND CASUALTY COMPANY, a Foreign corporation, as Subrogee of Ibrahim MROUE d/b/a Family Bakery, Plaintiff-Appellee,
v.
OLD REPUBLIC INSURANCE COMPANY, Defendant-Appellant.
Docket No. 117470, COA No. 205260.
Supreme Court of Michigan.
November 14, 2001.
On order of the Court, the application for leave to appeal from the July 28, 2000 decision of the Court of Appeals is considered, and it is GRANTED, limited to the issue of whether the inquiry under M.C.L. § 500.3123; MSA 24.13123, is limited to the property protection insurance policy that covers the "vehicle involved in the motor vehicle accident out of which the property damage arose," or whether damage is excluded from property protection benefits if the property owner was named in any property protection insurance policy.
*306 WEAVER, J., concurs and states as follows:
While I agree with the majority's decision to grant leave in this matter, I would also have the parties address the first issue raised by appellantwhether the driver was a "person named" under the property protection insurance policy covering the rental truck.
MARILYN J. KELLY, J., states as follows:
I agree with the order granting leave along with Justice Weaver's concurring statement.